Title: From Thomas Jefferson to Benjamin Smith Barton, 22 December 1805
From: Jefferson, Thomas
To: Barton, Benjamin Smith


                  
                     Dear Sir 
                     
                     Washington Dec. 22. 05
                  
                  Under another cover I send you drawings & specimens of the seed, cotton, & leaf of the Cotton tree of the Western country, recieved from Genl. Wilkinson at St. Louis. to these I must add that it appears from the journals of Lewis & Clarke that the boughs of this tree are the sole food of the horses up the Missouri during winter. their horses having on a particular occasion gone through extraordinary fatigue, bran of the Maïs was ordered for them, which they refused, preferring their ordinary food the boughs of this tree, a few of which are chopped off from the tree with a hatchet every evening & thrown into their pen. Accept affectionate salutations & assurances of great esteem & respect
                  
                     Th: Jefferson 
                     
                  
               